DETAILED ACTION
Claims 1 – 5, 8 – 12, 14 – 18, 20 as presented in the listing of claims below are allowed.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email with Attorney Sen (Kevin) Yao, Registration No. L0790, on 07/28/2022.

LISTING OF CLAIMS

(Currently Amended)	A method, comprising:
receiving, by a device, map data associated with a worksite,
the map data including information relating to a geographical attribute associated with the worksite and geographical coordinates associated with the geographical attribute;
receiving, by the device, productivity data associated with the worksite,
the productivity data including information relating to a state of an operation associated with the worksite;
receiving, by the device, image data associated with the worksite,
the image data including information relating to an image corresponding to the state of the operation and a geospatial reference associated with the image;
generating, by the device, a map layer based on the map data;
generating, by the device, an image layer based on the image data;
generating, by the device, a productivity layer based on the productivity data,
the productivity layer comprising an annotation, the annotation being based on comparing successive images of the operation at the worksite, identifying a visual difference between the successive images, and determining [[a]]the state or a progress of [[an]]the operation associated with the worksite by a computer vision model;
generating, by the device, a composite image of the worksite, the composite image including the map layer, the image layer, and the productivity layer,
the composite image positioning the image layer relative to the map layer to correspond to the geospatial reference associated with the image layer with the geographical coordinates associated with the map layer, and positioning a visual indicat[[or]]ion of the productivity layer relative to the geospatial reference of the image layer or the geographical coordinates of the map layer;
generating, by the device, a record based on the composite image and a respective timestamp of the composite image;
transmitting, by the device and based on the composite image, a command signal to an imaging device to capture an updated image associated with the worksite;
obtaining, by the device, an updated productivity data corresponding to a change in the state or the progress of the operation associated with the worksite;
generating, by the device, an updated composite image based on the updated image and the updated productivity data;
generating, by the device, an updated record based on the updated composite image and a respective timestamp of the updated composite image;
generating, by the device, a catalog of the composite image and the updated composite image,
the catalog indexing the composite image and the updated composite image based on the respective timestamps; and
controlling, by the device, an autonomous or semi-autonomous work machine based on the updated composite image.

(Currently Amended)	The method of claim 1,
wherein the imaging device is an unmanned aerial vehicle, and
wherein the step of receiving the image data comprises:
receiving the image data from the imaging device,
the imaging device being configured to capture the image, determine the geospatial reference associated with the image, generate the image data based on the image, and embed the geospatial reference into the image data.

(Currently Amended)	The method of claim 1, wherein the step of receiving the productivity data comprises:
receiving the productivity data from one or more of the autonomous or semi-autonomous work machine, a control station, or a network storage device associated with the worksite,
the productivity data including information relating to one or more of a measurement associated with the worksite, a measurement of a stockpile associated with the worksite, a productivity index of the operation, or a progress of the operation relative to a site plan associated with the worksite.

(Currently Amended)	The method of claim 1, wherein the step of generating the image layer comprises:
converting the image data into a grid of one or more image tiles corresponding to the image,
the one or more image tiles having respective geospatial references and being arranged according to the respective geospatial references, and
the one or more image tiles corresponding to one or more map tiles of the map layer; and
generating the image layer based on the grid of the one or more image tiles.

(Currently Amended)	The method of claim 1, wherein the step of generating the productivity layer comprises:
generating the visual indication associated with the productivity data,
the visual indication including information relating to one or more of a location of the autonomous or semi-autonomous work machine associated with the worksite, a location of a stockpile associated with the worksite, or a location of a target work path associated with the worksite; and
generating the productivity layer based on the visual indication.

(Canceled)

(Canceled)

(Currently Amended)	A device, comprising:
one or more memories; and
one or more processors, communicatively coupled to the one or more memories, configured to:
receive productivity data associated with a worksite,
the productivity data including information relating to a state of an operation associated with the worksite;
receive image data associated with the worksite,
the image data including information relating to an image corresponding to the state of the operation and a geospatial reference associated with the image;
generate an image layer based on the image data;
generate a productivity layer based on the productivity data;
the productivity layer comprising an annotation, the annotation being based on comparing successive images of the operation at the worksite, identifying a visual difference between the successive images, and determining [[a]]the state or a progress of [[an]]the operation associated with the worksite by a computer vision model;
generate a composite image of the worksite, the composite image including a map layer, the image layer, and the productivity layer,
the map layer including information relating to a geographical attribute associated with the worksite and geographical coordinates associated with the geographical attribute, and
the composite image positioning the image layer relative to the map layer to correspond the geospatial reference associated with the image layer with the geographical coordinates associated with the map layer, and positioning a visual ion of the productivity layer relative to the geospatial reference of the image layer or the geographical coordinates of the map layer;
generate a record based on the composite image and a respective timestamp of the composite image;
transmit, based on the composite image, a command signal to an imaging device to capture an updated image associated with the worksite;
obtain an updated productivity data corresponding to a change in the state or the progress of the operation associated with the worksite;
generate an updated composite image based on the updated image and the updated productivity data;
generate an updated record based on the updated composite image and a respective timestamp of the updated composite image;
generate a catalog of the composite image and the updated composite image,
the catalog indexing the composite image and the updated composite image based on the respective timestamps; and
control an autonomous or semi-autonomous work machine based on the updated composite image.
(Previously Presented)	The device of claim 8,
wherein the imaging device is an unmanned aerial vehicle, and
wherein the one or more processors, when receiving the image data, are configured to:
receive the image data from the imaging device,
the imaging device being configured to capture the image, determine the geospatial reference associated with the image, generate the image data based on the image, and embed the geospatial reference into the image data.
(Original)	The device of claim 8, wherein the one or more processors, when generating the image layer, are configured to:
convert the image data into a grid of one or more image tiles corresponding to the image,
the one or more image tiles having respective geospatial references and being arranged according to the respective geospatial references, and
the one or more image tiles corresponding to one or more map tiles of the map layer; and
generate the image layer based on the grid of the one or more image tiles.

(Currently Amended)	The device of claim 8, wherein the one or more processors, when generating the productivity layer, are configured to:
generate the visual indication associated with the productivity data,
the visual indication being indicative of one or more of a productivity index of the autonomous or semi-autonomous work machine, a measurement associated with the worksite, a location of a target work path associated with the worksite, a location of a stockpile associated with the worksite, a measurement of the stockpile, a productivity index of the operation associated with the worksite, or a progress of the operation relative to a site plan associated with the worksite; and
generate the productivity layer based on the visual indication.

(Original)	The device of claim 8, wherein the one or more processors, when generating the composite image, are configured to:
overlay the image layer onto the map layer at geographical coordinates corresponding to the geospatial reference; and
overlay the productivity layer onto the image layer,
the productivity layer including location information associated with the productivity data, and
the productivity layer being positioned relative to the image layer based on the location information.

(Canceled)

(Original)	The device of claim 8, wherein the one or more processors are further configured to:
receive survey data including information relating to a site plan associated with the worksite;
generate a survey layer based on the survey data; and
generate the composite image of the worksite based on the map layer, the image layer, the productivity layer, and the survey layer,
the composite image positioning the survey layer relative to the image layer.

(Currently Amended)	An autonomous or semi-autonomous work machine, comprising:
a sensing device, comprising at least a sensor, configured to provide productivity data of the autonomous or semi-autonomous work machine, the productivity data including information relating to a state of an operation associated with a worksite;
a display configured to display information relating to the state of the operation to an operator of the autonomous or semi-autonomous work machine; and
one or more processors configured to:
generate a productivity layer based on the productivity data,
the productivity layer comprising an annotation, the annotation being based on comparing successive images of the operation at the worksite, identifying a visual difference between the successive images, and determining [[a]]the state or a progress of [[an]]the operation associated with the worksite by a computer vision model;
generate an image layer based on image data,
the image data including information relating to an image corresponding to the state of the operation and a geospatial reference associated with the image,
generate a composite image of the worksite, the composite image including a map layer, the image layer, and the productivity layer,
the map layer including information relating to a geographical attribute associated with the worksite and geographical coordinates associated with the geographical attribute, and
the composite image positioning the image layer relative to the map layer to correspond the geospatial reference associated with the image layer with the geographical coordinates associated with the map layer, and positioning a visual indication of the productivity layer relative to the geospatial reference of the image layer or the geographical coordinates of the map layer,
generate a record based on the composite image and a respective timestamp of the composite image;
transmit, based on the composite image, a command signal to an imaging device to capture an updated image associated with the worksite;
obtain an updated productivity data corresponding to a change in the state or the progress of the operation associated with the worksite;
generate an updated composite image based on the updated image and the updated productivity data;
generate an updated record based on the updated composite image and a respective timestamp of the updated composite image;
generate a catalog of the composite image and the updated composite image,
the catalog indexing the composite image and the updated composite image based on the respective timestamps; and
control [[an]]the autonomous or semi-autonomous work machine based on the updated composite image.

(Currently Amended)	The autonomous or semi-autonomous work machine of claim 15, wherein the one or more processors are configured to, when generating the image layer:
convert the image data into a grid of one or more image tiles corresponding to the image,
the one or more image tiles having respective geospatial references and being arranged according to the respective geospatial references, and
the one or more image tiles corresponding to one or more map tiles of the map layer, and
generate the image layer based on the grid of the one or more image tiles.

(Currently Amended)	The autonomous or semi-autonomous work machine of claim 15, wherein the one or more processors are configured to, when generating the productivity layer:
generate the visual indication associated with the productivity data,
the visual indication including information relating to one or more of a location of the autonomous or semi-autonomous work machine, a location of a stockpile associated with the worksite, or a location of a target work path associated with the worksite, and generate the productivity layer based on the visual indication.

(Currently Amended)	The autonomous or semi-autonomous work machine of claim 15, wherein the one or more processors are configured to, when generating the composite image:
overlay the image layer onto the map layer at geographical coordinates corresponding to the geospatial reference, and
overlay the productivity layer onto the image layer,
the productivity layer including location information associated with the productivity data, and
the productivity layer being positioned relative to the image layer based on the location information.

(Canceled)

(Currently Amended)	The autonomous or semi-autonomous work machine of claim 15, further comprising:
the imaging device,
wherein the imaging device is configured to capture the image, determine the geospatial reference associated with the image, generate the image data based on the image, and embed the geospatial reference into the image data in a geospatially tagged image file format (GeoTIFF).

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Interpreting the claim in light of the specification, examiner finds the claimed invention is patentably distinct from the prior art of record. The prior arts do not expressly teach or render obvious the invention as recited in independent claims 1, 8, 15. 

 	Kean, Michael G. (Publication No. US 20190162551 A1) teaches a work site monitoring system includes a communication component receiving image data representing at least one image of a work site captured by an imaging apparatus of an unmanned aerial device. The system further includes a controller, with memory and processing architecture for executing instructions stored in the memory, coupled to the communication component. The controller includes a scene module, an object module, and a map module. The scene module is configured to evaluate the image data and generate a scene image of the work site based on at least the image data. The object module is configured to identify at least a first object in the image and to abstract the first object as object symbology. The map module is configured to generate a work site map with the object symbology layered onto the scene image.

	Newlin et al. (Publication No. US 20180196438 A1) teaches a system includes a first aerial vehicle comprising one or more sensors configured to obtain an image of a worksite. The system also includes a controller configured to receive the image of the worksite, to generate a map of the worksite by overlaying information related to the worksite on the image, and to display the map via a display. The system may additionally or alternatively include any of a variety of monitoring vehicles, including one or more surface vehicles, such as autonomous rovers, remote-controlled rovers, or manned rovers, for example. In some such cases, the surface vehicles may include the one or more sensors, which may obtain data as the monitoring vehicles travels across the field.

	Nielsen et al. (Publication No. US 20100257477) teaches one or more electronic drawings may be generated to document and/or report an event, in which various elements of the drawing(s) include geographic reference information. A symbols library, a collection of images (e.g., geo-referenced images), geo-location data, and time and location data maybe stored in memory for use in connection with such drawings, and a drawing tool graphical user interface (GUI) may be provided for electronically marking-up images on which one or more drawings are based. The marked-up images may be event-specific images, and may be integrated into various types of electronic reports for accurately depicting events of interest, such as personal injury events, vehicle accidents, and/or property damage events.


The features “generating, by the device, an updated composite image based on the updated image and the updated productivity data;”, “generating, by the device, an updated record based on the updated composite image and a respective timestamp of the updated composite image;”, “generating, by the device, a catalog of the composite image and the updated composite image, the catalog indexing the composite image and the updated composite image based on the respective timestamps;” when taken in the context of claims 1, 8, 15 as whole, were not uncovered in the prior art of teachings.

	


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN V NGUYEN whose telephone number is (571)272-7320. The examiner can normally be reached Monday -Friday 11am - 7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN VU NGUYEN/Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668